Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Examiner acknowledges that Applicant has overcome all outstanding objections to the Drawings from the non-final office action dated 04/21/2021. 
Specification
Examiner notes that Applicant has overcome all outstanding objections to the Abstract from the non-final office action dated 04/21/2021. 
Claim Objections
Examiner notes that Applicant has overcome all outstanding objections to the claims from the non-final office action dated 04/21/2021. 
Claims 2-3, 5-9, 11-14 are objected to for containing otherwise allowable subject matter, but being written in dependent format. Claims 2-3, 5-7, 11, and 13-14 would be allowable is rewritten in independent format. 
Claim Rejections - 35 USC § 112
Examiner notes that Applicant has overcome all outstanding 112(b) rejections from the non-final office action dated 04/21/2021. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, 10, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tianrun et al. (CN109160767 with reference to machine translation via EspaceNet, hereinafter referred to as Tianrun), and further in view of Hicks (Utilization of Coal Combustion By-Products and Green Materials for Production of Hydraulic Cement, hereinafter referred to as Hicks), Ulrich (US644953, hereinafter referred to as Ulrich), and Nanchang (CN108658569, with reference to machine translation via EspaceNet, hereinafter referred to as Nanchang).
Regarding Claim 1, Tainrun discloses a method of making waterproof magnesium oxychloride refractory brick by fly ash from municipal solid waste incineration (see Tianrun at [0019] from machine translation via EspaceNet, disclosing a modified magnesium oxychloride cementitious material which contains fly ash) includes the following steps: (1) mixing a sulfur-containing compound (see Tianrun at [0045] from machine translation via EspaceNet, disclosing the magnesium oxychloride gelling material modifier comprises sodium lauryl sulfate) and water (see Tianrun at [0045] from machine translation via EspaceNet, disclosing sodium lauryl sulfate is easily soluble in water) and (see Tianrun at [0018] from machine translation via EspaceNet, disclosing the sodium lauryl sulfate is poured, thus the sodium lauryl sulfate is aqueous) with fly ash (see Tianrun at [0070] from machine translation via EspaceNet, disclosing the addition 2 (Examiner notes that fly ash contains CaO as evidenced by the instant specification at least at [0005]. Examiner notes that CaO is turned to Ca(OH)2 in the present of water); (2) adding MgO and an aqueous solution of MgCl2 into the stabilized slurry and stirring (see Tianrun at [0070] from machine translation via EspaceNet, disclosing the addition of magnesia powder and magnesium chloride aqueous solution with the sulfur compound containing fly ash slurry) and (see Tianrun at [0025] from machine translation via EspaceNet, disclosing the mixture is stirred), to obtain a magnesium oxychloride slurry (see Tianrun at [0071] from machine translation via EspaceNet, disclosing the magnesium oxychloride cementitious material is obtain). Tianrun does not disclose crushing the magnesium 2SiO3, water and magnesium oxychloride aggregate. However, Tianrun does teach the use of a calcium silicate gel to enhance the mechanical strength of the magnesium oxychloride cementing material (see Tianrun at [0034] from machine translation via EspaceNet). Tainrun also teaches that heavy metals added from waste materials within magnesium oxychloride bricks are a problem because of poor water resistance of the magnesium oxychloride brick (see Tainrun at [0005] from machine translation via EspaceNet). 
Ulrich is directed towards a process for manufacturing artificial stones resistant to rain and frost (see Ulrich at Col. 1, lines 8-15). Ulrich teaches an aqueous mix of MgO and MgCl2
Nanchang is directed towards a magnesium oxychloride cement recycled aggregate concrete and a preparation method thereof (see Nanchang at [0002] from machine translation via EspaceNet). Nanchang discloses (4) crushing the magnesium oxychloride gel to obtain a magnesium oxychloride aggregate (see Nanchang at [0017] from machine translation via EspaceNet, disclosing the recycled fine aggregate and the recycled coarse aggregate are both obtained by crushing). 
Therefore, it would have been obvious to crush the magnesium oxychloride gel provided by Tianrun as taught by Nanchang and to recycle the crushed magnesium oxychloride material as aggregate in a waterproof magnesium oxychloride refractory brick as inert material as taught by Ulrich with a reasonable expectation of successfully crushing the magnesium oxychloride and recycling the aggregate in a final waterproof magnesium oxychloride refractory brick. 
Hicks is directed towards the use of coal combustion by-products for producing cement (see Hicks at the Title). Hicks teaches magnesium oxychloride cement has poor water resistance, and that various additives are being investigated to improve its water resistance (see Hicks at Page 206, section 2.5, first paragraph). Hicks teaches that the presence of accelerators such as fly ash, slag, and sewerage ash, in magnesium oxychloride cement increases the setting time making the long-term strength of the cement comparable to Portland cement (see Hicks at Page 207, 2SiO3), or a combination of these solutions (see Hicks at Page 194, section 2.1, first paragraph).
Therefore, it would have been obvious to modify the magnesium oxychloride aggregate of Tianrun, Nanchang, and Ulrich by mixing metastable material as fly ash as taught by Hicks, alkali metal hydroxide as taught by Hicks, Na2SiO3 as taught by Hicks, water as taught by Hicks and magnesium oxychloride aggregate as taught by Tianrun, Nanchang, and Ulrich with a reasonable expectation of successfully providing a magnesium oxychloride refractory brick with increased resistance to water as taught by Hicks. 
Tianrun does not explicitly disclose (6) Shaping and curing the blended slurry to obtain a waterproof magnesium oxychloride refractory brick, however, Tianrun does teach the magnesium oxychloride semi-finished product is further cured and demolded to obtain a finished product ((see Tianrun at [0029] from machine translation via EspaceNet). 
Therefore, it would have been obvious to cure and shape the blended slurry to obtain a waterproof magnesium oxychloride refractory brick by curing and demolding the modified magnesium oxychloride refractory brick material taught by Tianrun, Nanchang, Ulrich, and Hicks as taught by Tianrun with a reasonable 
Regarding Claim 4, Tainrun discloses the added amount of the sulfur-containing compound is 6% ~ 9% of fly ash dry mass. (see Tianrun at [0041] from machine translation via EspaceNet, disclosing the gelling modifier contains 20-22% sodium lauryl sulfate) and (see Tianrun at [0019], disclosing the magnesium oxychloride material contains 2.22-11.3% fly ash and 0.64-1.5% gelling modifier). Examiner notes that, when taking within these ranges the value of 1.5% gelling modifier, at 20% sodium lauryl sulfate, provides 0.3% sodium lauryl sulfate. When taking the fly ash at 3.33%, this provides an added amount of the sulfur-containing compound at 9% of the fly ash dry mass, which is within the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see MPEP 2144.05).
Regarding Claim 10, Nanchang teaches wherein in steps (4), the magnesium oxychloride gel is crushed to less than 4 mesh (particle size < 4.75mm) (see Nanchang at [0017] from machine translation via EspaceNet, disclosing the recycled fine aggregate and the recycled coarse aggregate are both obtained by crushing… the particle size of the material is 0.075nm to 4.75nm, and the particle size of the regenerated coarse aggregate is 4.75nm to 31.5nm). In the case where .
Allowable Subject Matter
Claims 2-3, 5-7, 11, and 13-14 would be allowable is rewritten in independent format.
Response to Arguments
Applicant's arguments filed 07/20/2021 have been fully considered but they are not persuasive.
Applicant argues that the prior art discloses and/or teaches fly ash generated by a coal-fired power plant, and that the instant application is directed towards fly ash generated by municipal solid waste incineration. However, this is not convincing because the recitation of municipal solid waste fly ash is contained within the preamble, and a preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and here the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951). In claim 1, the intended use of a corrosion resistant member having “a portion to be exposed to a corrosive gas” is not given patentable weight. Furthermore, Applicant argues . 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a geopolymer) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
Applicant argues that the process disclosed in Tianrun discloses additional method steps and ingredients that are not included in the instant application, however, this is not convincing because Claim 1 recites the transitional phrase “comprising”, which is open-ended and allows for the inclusion of additional method steps and ingredients (see MPEP 2111.03(I)). 
Applicant further argues that Tainrun, Ulrich, Nanchang, and Hicks do not individually disclose all limitations of the claimed invention. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON K MILLER whose telephone number is (571)272-4616.  The examiner can normally be reached on M-F 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571) 270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARL E GROUP/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        




/CAMERON K MILLER/Examiner, Art Unit 1731